                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION
 YETI COOLERS, LLC,                                §
                     Plaintiff
                                                   §
                                                   §
     v.                                                               Case No. 1:19-cv-692-RP
                                                   §
 VOYAGER INDUSTRIES, INC.                          §
 d/b/a YETTI OUTDOORS,                             §
                     Defendant                     §
                                REPORT AND RECOMMENDATION
                           OF THE UNITED STATES MAGISTRATE JUDGE

   TO: THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

   Before this Court are a Motion to Dismiss for Lack of Personal Jurisdiction and Improper

Venue, filed by Defendant Voyager Industries, Inc. d/b/a Yetti Outdoors (“Voyager”) on

September 17, 2019 (Dkt. No. 7); Plaintiff YETI Coolers, LLC’s (“Yeti”) Response, filed on

October 1, 2019 (Dkt. No. 10); and Voyager’s Reply, filed on October 8, 2019 (Dkt. No. 12). The

District Court referred Voyager’s Motion to the undersigned on February 5, 2020, for report and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and

Rule 1(d) of Appendix C of the Local Rules of the United States District Court for the Western

District of Texas.

                                        I.   Background

   Yeti is a company organized under the laws of Delaware with a principal place of business in

Austin, Texas. Complaint, Dkt. No. 1 at 2 ¶ 1. Voyager is a company organized under the laws of

Minnesota with a principal place of business in Brandon, Minnesota. Id. at ¶ 2.

   Yeti has used and registered the mark YETI, in plain and stylized form, in connection with

insulated coolers, drinkware, clothing, bags, and fishing gear. Id. at 3-5 ¶¶ 7-8. Voyager uses the
domain name www.yettioutdoors.com. Declaration of Jon Boutain in Support of Voyager’s

Motion (“Boutain Dec.”), Dkt. No. 7-1 at 3 ¶ 4. Voyager also offers ice fishing house shells,

interior finishing of fish houses, and related accessories and promotional gear and apparel under

the brand name “Yetti Fish Houses.” Id. at 3 ¶¶ 5-6. Voyager’s primary product sold under the

Yetti Fish House brand are structures called ice fishing houses used for fishing on frozen rivers

and lakes. Id. at 3 ¶ 6. The average retail sale price of a Yetti Fish House is $31,575. Declaration

of Jon Boutain in Support of Voyager’s Reply (“Boutain Reply Dec.”), Dkt. No. 12-7 at 3 ¶ 8.1

    Yeti filed suit against Voyager on July 8, 2019, asserting claims of trademark infringement,

dilution, unfair competition and false designation of origin, and cyberpiracy under the Lanham

Act, 15 U.S.C. §§ 1114 and 1125; a claim of trademark dilution under TEXAS. BUS. & COM. CODE

§ 16.103;   and    common-law       claims   of   trademark     infringement,    unfair   competition,

misappropriation, and unjust enrichment. Yeti seeks injunctive relief, as well as awards of

Voyager’s profits, damages, and attorney fees.

                                     II.     Legal Standards

    This Court may exercise personal jurisdiction over a defendant if: (1) the Texas long-arm

statute creates personal jurisdiction over the defendant, and (2) “the exercise of personal

jurisdiction is consistent with the due process guarantees of the United States Constitution.” Revell

v. Lidov, 317 F.3d 467, 469 (5th Cir. 2002). Because the Texas long-arm statute extends to the

limits of the Due Process Clause of the Fourteenth Amendment, this court need only determine

whether exercising personal jurisdiction over the defendant is consistent with constitutional due

process. Id. at 469-70. Exercise of personal jurisdiction over a defendant comports with due

process if (1) the defendant has purposefully availed itself of the benefits and protections of Texas


1
 Mr. Boutain, Voyager’s Chief Financial Officer, submitted separate declarations in support of Voyager’s
Motion, Dkt. No. 7-1, and Reply, Dkt. No. 12-7.
                                                     2
by establishing “minimum contacts” with Texas, and (2) the exercise of jurisdiction does not

“offend traditional notions of fair play and substantial justice.” Id. at 470.

    Sufficient “minimum contacts” will give rise to either general jurisdiction or specific

jurisdiction. Id. Here, Yeti argues that Voyager is subject to specific, not general, jurisdiction. Dkt.

No. 10 at 10. Minimum contacts with Texas to support specific personal jurisdiction exist when a

nonresident defendant “purposefully directed its activities at the forum state and the litigation

results from alleged injuries that arise out of or relate to those activities.” Alpine View Co. v. Atlas

Copco AB, 205 F.3d 208, 215 (5th Cir. 2000) (quotations omitted). The minimum contacts analysis

in cases of specific jurisdiction is narrow, focusing on the relationship between the defendant, the

cause of action, and the forum state. Toshiba Funding Auth. Ltd. v. Somerset Marine, Inc., 923

F. Supp. 982, 985 (S.D. Tex. 1996).

    When a nonresident defendant presents a motion to dismiss for lack of personal jurisdiction,

                [t]he plaintiff bears the burden of establishing jurisdiction, but need
                only present prima facie evidence. We must accept the plaintiff’s
                uncontroverted allegations, and resolve in [its] favor all conflicts
                between the facts contained in the parties’ affidavits and other
                documentation. In considering a motion to dismiss for lack of
                personal jurisdiction a district court may consider affidavits,
                interrogatories, depositions, oral testimony, or any combination of
                the recognized methods of discovery.

Revell, 317 F.3d at 469 (cleaned up). In the minimum-contacts analysis, the Court considers the

totality of the circumstances; no single factor is determinative. See Stuart v. Spademan, 772 F.2d

1185, 1192 (5th Cir. 1985).

                                         III.    Analysis

    Yeti argues that jurisdiction is proper for two reasons. First, Yeti submits, personal jurisdiction

is proper in a trademark case in a plaintiff’s home forum where a defendant intentionally infringes

the plaintiff’s trademark with knowledge that its tortious activities would harm the plaintiff in the


                                                     3
forum. Dkt. No. 10 at 11-15. Second, Yeti contends that jurisdiction is proper because Voyager

has an interactive website with which Texas residents interact and because Voyager advertises in

the state. Id. at 15-19. In the alternative, Yeti seeks leave to conduct jurisdictional discovery. Id.

at 22-25. The Court addresses each of these arguments in turn.

    A. Intentional Infringement

    Yeti primarily relies on two cases from the Northern District of Texas in support of its

contention that personal jurisdiction is proper in the plaintiff’s home forum where a defendant has

intentionally infringed a mark: First Fitness Int’l, Inc. v. Thomas, 533 F. Supp. 2d 651, 655-57

(N.D. Tex. 2008), and Carrot Bunch Co., Inc. v. Computer Friends, Inc., 218 F. Supp. 2d 820, 826

(N.D. Tex. 2002). This Court, however, has explicitly rejected this argument. In Breakall v. Munn,

No. A-08-CA-485-LY, 2008 WL 11417063 (W.D. Tex. Oct. 9, 2008), the Court rebuffed an

argument that, in the absence of other contacts with the state, a trademark defendant’s intentional

injury to the plaintiff in Texas was sufficient to establish specific personal jurisdiction, stating that:

“Such a result would completely vitiate the constitutional requirement of minimum contacts and

purposeful availment.” Id. at *4 (quoting Panda Brandywine Corp. v. Potomac Elec. Power Co.,

253 F.3d 865, 870 (5th Cir. 2001)). Even if true, the Court wrote, such allegations relate only to

the foreseeability of an infringer’s causing injury in Texas, which are insufficient to establish

specific personal jurisdiction. Id. “The ‘foreseeability that is critical to due process . . . is that the

defendant’s conduct and connection with the forum State are such that [the defendant] should

reasonably anticipate being haled into court there.’” Id. (quoting Burger King Corp. v. Rudzewicz,

471 U.S. 462, 474 (1985)).

    In any event, Yeti has not established a prima facie case of intentional infringement. Voyager

submitted evidence that: “Voyager introduced the Yetti Fish House product line in 2010. At that

time, Voyager did not know YETI existed.” Boutain Reply Dec., Dkt. No. 12-7 at 2 ¶ 3. Even
                                                      4
Yeti’s own briefing merely speculates that Voyager “likely knew of YETI before Yetti Outdoors

registered its domain name, yettioutdoors.com, in December 2015.” Dkt. No. 10 at 13-14

(emphasis added). Yeti submitted no evidence of intentional infringement of the YETI mark, and

its argument that personal jurisdiction is appropriate on this basis is unavailing.

   B. Voyager’s Website

   Yeti’s second and final argument is that personal jurisdiction is proper based on Voyager’s

website. In analyzing website-based personal jurisdiction, the Fifth Circuit has drawn on the

approach of the sliding scale of website interactivity laid out in Zippo Mfg. Co. v. Zippo Dot Com,

Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997). See Mink v. AAAA Dev. LLC, 190 F.3d 333, 336

(5th Cir. 1999). The more interactive a website, the more likely exercise of personal jurisdiction

will prove proper. See id.

   The Court agrees with Yeti that Voyager’s website yettioutdoors.com is in the midrange of

interactivity. Dkt. No. 10 at 15-16. Through the website, consumers can purchase YETTI apparel

and accessories, including T-shirts, sweatshirts, and hats. With respect to fish houses, consumers

also can use the website to watch videos, find a dealer, and use a form to “Contact Yetti,” among

other features. Id. at 9. The website is accessible to Internet users worldwide. Thus, the website

allows Defendants to do business over the Internet with residents of Texas, like other states.

   This determination, however, is not the end of the jurisdictional inquiry. A website’s position

on the Zippo sliding scale is only a useful indicator, not determinative as to whether the exercise

of personal jurisdiction comports with due process. Pervasive Software Inc. v. Lexware GmbH,

688 F.3d 214, 227 n.7 (5th Cir. 2012). Regardless of a website’s position on the scale, “internet-

based jurisdictional claims must continue to be evaluated on a case-by-case basis, focusing on the

nature and quality of online and offline contacts to demonstrate the requisite purposeful conduct

that establishes personal jurisdiction.” Id. In other words, due process analysis still is required:
                                                    5
                  Remember, however, that the Zippo sliding scale approach is not a
                  litmus test for determining that due process would not be offended
                  by the court asserting jurisdiction. Even if purposeful availment is
                  shown, it also must be found that the plaintiff’s cause of action arose
                  out of the defendant’s Internet contacts with the forum state (if that
                  is the basis for the cause of action), and that exercising specific
                  personal jurisdiction would be reasonable and fair under the
                  International Shoe line of cases.

4A ADAM N. STEINMAN, FEDERAL PRACTICE                AND   PROCEDURE (WRIGHT & MILLER) § 1073

(4th ed. 2019).

   Voyager submitted evidence that it

                  has never attempted Yetti Fish Houses or related promotional
                  products sales in the state of Texas because Voyager does not
                  believe that there is any market in the state of Texas for ice fishing
                  houses. This is due to the fact that winter in Texas virtually never
                  reaches sustained, cold enough temperatures to freeze lakes and
                  rivers at all, let alone to freeze them solidly enough to support a
                  house.

Boutain Dec., Dkt. No. 7-1 at 3-4 ¶ 9. Voyager submitted further evidence that:

                  9. Voyager has never sold any product in the Yetti Fish House
                     product line, including any related promotional gear or apparel,
                     to anyone in the state of Texas.

                  10. Voyager has never attempted to contact any entity in the state of
                      Texas with regard to its Yetti Fish House brand.

                  11. Voyager has never sold any product bearing “Yetti” in Texas.

Boutain Reply Dec., Dkt. No. 12-7 at 3.

   Yeti notes that Voyager has not restricted its activities from Texas, and also contends that

Texas residents have been served advertisements in Texas as a result of interacting with Voyager’s

website, citing paragraph 9 of the original Boutain Declaration. Dkt. No. 10 at 9. Voyager points

out that the Boutain Declaration in fact merely states that it is possible that Voyager’s automated

marketing program may have sent digital ads to Texas residents after they visited its website. Dkt.

No. 12 at 7. Voyager emphasizes Mr. Boutain’s testimony that: “Voyager has never attempted to

                                                      6
contact any entity in the state of Texas with regard to its Yetti Fish House brand” and that “Voyager

has never specifically advertised its Yetti Fish House brand in the State of Texas.” Boutain Dec.,

Dkt. No. 7-1 at 3 ¶¶ 8, 9.

   Based on the totality of the circumstances, the undersigned concludes that any potential

interaction of Texas residents with Voyager’s website or digital ads is simply insufficient to

support a finding that Voyager has purposefully availed itself of the benefits and protections of

doing business in the State of Texas in association with the YETTI name.

   Because Yeti has not established the minimum contacts necessary for Voyager to be subject to

the exercise of specific personal jurisdiction by Texas courts, the Court need not decide whether

exercise of personal jurisdiction over Voyager would offend traditional notions of fair play and

substantial justice. Furthermore, because the Court finds that it lacks specific personal jurisdiction

over Voyager with respect to Yeti’s trademark claims, it also need not address Voyager’s

alternative argument that venue is not proper in this District.

   C. Jurisdictional Discovery

   In the alternative, Yeti asks the Court to stay its ruling and grant leave to conduct personal

jurisdiction discovery. Yeti correctly submits that the Court has “broad discretion to permit a party

to conduct jurisdictional discovery,” and has permitted jurisdictional discovery where the plaintiff

has made a prima facie showing sufficient to support further jurisdictional discovery. Dkt. No. 10

at 22 (quoting Next Techs., Inc. v. ThermoGenisis, LLC, 121 F. Supp. 3d 671, 677 (W.D. Tex.

2015)). Specifically, Yeti seeks discovery of (1) Voyager’s “knowledge of YETI and YETI’s

trademark rights,” (2) “the nature and quality of the commercial contacts between Yetti Outdoors

and Texas,” and (3) Voyager’s additional contacts with Texas. Id. at 22-23.

   To support a request for jurisdictional discovery, a plaintiff must first make “a preliminary

showing of jurisdiction.” Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 429 (5th Cir. 2005).
                                                    7
A preliminary showing does not require proof that personal jurisdiction exists, but a plaintiff must

state what facts discovery is expected to uncover and how those facts would support personal

jurisdiction. See Kelly v. Syria Shell Petroleum Dev. B.V., 213 F.3d 841, 855 (5th Cir. 2000);

Bavikatte v. Polar Latitudes, Inc., No. A-15-CV-00437-LY-ML, 2015 WL 8489997, at *4

(W.D. Tex. Dec. 8, 2015). “If a plaintiff presents factual allegations that suggest with reasonable

particularity the possible existence of the requisite contacts . . . the plaintiff’s right to conduct

jurisdictional discovery should be sustained.” Fielding, 415 F.3d at 429 (quoting Toys “R” Us,

Inc. v. Step Two, S.A., 318 F.3d 446, 456 (3d Cir. 2003)). A plaintiff, however, “is not entitled to

jurisdictional discovery when the record shows that the requested discovery is not likely to produce

the facts needed to withstand” the motion to dismiss. Monkton Ins. Servs., Ltd. v. Ritter, 768 F. 3d

429, 434 (5th Cir. 2014) (quotation omitted). Discovery on matters of personal jurisdiction need

not be permitted unless the motion to dismiss raises issues of fact. Kelly, 213 F.3d at 855.

   Here, the motion to dismiss raises no issue of fact. Voyager has submitted uncontroverted

evidence that it was unaware of Yeti and its trademark rights when it adopted the YETTI name,

and that it has never sold or attempted to sell its fish houses or any other product under the YETTI

mark in Texas. Yeti has not made a prima facie showing sufficient to support further discovery.

   Plaintiff YETI Coolers, LLC’s request that the Court stay this case and grant leave to conduct

jurisdictional discovery therefore is DENIED.

                                   IV.    Recommendation

   Based on the foregoing, the undersigned RECOMMENDS that the District Court GRANT

Defendant Voyager Industries, Inc. d/b/a/ Yetti Outdoors’ Motion to Dismiss for Lack of Personal

Jurisdiction and Improper Venue (Dkt. No. 7).

   The Court FURTHER ORDERS that this case be removed from the Magistrate Court’s

docket and returned to the docket of the Honorable Robert Pitman.
                                                   8
                                      V.     Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on February 26, 2020.


                                                       SUSAN HIGHTOWER
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   9
